Citation Nr: 1802059	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-20 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee degenerative joint disease prior to February 25, 2014.  

2.  Entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease prior to March 5, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A. S. 



ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1980 to December 1990.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Denver, Colorado.  The Veteran testified before the undersigned Veterans Law Judge at a hearing in August 2016.  A transcript of that hearing is of record.  

During that hearing, the Veteran's representative explicitly stated that the Veteran was satisfied with her current rating for the disabilities at issue, and that she was not seeking an increased rating for any time period other than reflected by the issues enumerated above.  The issue of entitlement to a TDIU has not been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  For the rating period on appeal, the Veteran's right knee degenerative arthritis was at worst manifested by painful motion.

2.  For the rating period on appeal, the Veteran's left knee degenerative arthritis was at worst manifested by painful motion.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for service-connected right knee degenerative arthritis are not met prior to February 25, 2014.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003 through 5262 (2016).

2.  The criteria for entitlement to a rating in excess of 10 percent for service-connected left knee degenerative arthritis are not met prior to March 5, 2013.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003 through 5262 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Consideration of the appropriateness of a staged rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others, is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted throughout the appeal. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016). 

The evaluation of the same disability or symptoms under different DCs, known as "pyramiding", must be avoided.  See 38 C.F.R. § 4.14 (2016).  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptoms for one condition are not duplicative of or overlapping those of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The holding in DeLuca clarified that, when evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

However, it is important for the Veteran to understand that although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance", in order to constitute functional loss.  Id.  ; see 38 C.F.R. § 4.40.

The Veteran's knee disabilities are both currently rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257-5010.  While DC 5257 is an appropriate rating when the record shows slight recurrent subluxation and lateral instability of the knee and DC 5010 is for traumatic arthritis, the February 2010 rating decision did not rate the Veteran's disability on those bases.  Instead, the Veteran's knees were rated based on degenerative arthritis of the knees with pain on motion.  The appropriate DC for application is therefore 5003-5260.  The applicable period on appeal is from up to one year prior to the Veteran's filing of his claim for increase on November 24, 2009.

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (f) (2016).

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 

Under 38 C.F.R. § 4.71a, DC 5259, a 10 percent rating is assigned for symptomatic removal of semilunar cartilage.

Under 38 C.F.R. § 4.71a  , DC 5260, a 10 percent rating is warranted for flexion of the knee limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent rating is warranted for extension of the knee limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.

Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Concerning the range of motion findings of the joints at issue, the Board notes that the VA examination reports do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  There is no indication that range of motion testing was performed other than on weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

Under 38 U.S.C.A. §7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As an initial matter the Board notes that the record does not contain evidence, nor does the Veteran contend, that she has ankylosis (DC 5256), symptomatic removal of semilunar cartilage (DC 5259), impairment of the tibia and fibula (DC 5262), genu recurvatum (DC 5263), or that her knees would be equally or better served by amputation.  38 C.F.R. § 4.71a.  As such, a higher and/or separate rating is not warranted under any of these Diagnostic Codes.

At her August 2016 hearing, the Veteran contended that a separate rating under DC 5258 was warranted for effusion of the knees.  VA treatment records are absent a finding for effusion except for records in November 2009 where 1+ effusion was found in the left knee, and a March 2011 record that showed trace effusion in both knees.  A January 2010 VA examination found no effusion, but a September 2011 VA examination found mild effusion of the left knee only.  

The Board acknowledges that the record shows some effusion.  However, the Veteran does not have a condition that is characterized by dislocated semilunar cartilage.  The functional limitation from swelling is considered by other rating criteria as manifested in pain and limitation of motion.  As such, a separate rating under DC 5258 is not appropriate. 

With regard to a rating under DC 5257, a January 2010 VA examination found no subluxation or instability of the knees.  A March 2011 VA treatment record found normal stability, and a September 2011 VA examination found no instability of the left or right knee.  The record is otherwise absent objective medical findings of recurrent subluxation or lateral instability during the period on appeal.  As such, a rating under DC 5257 is not appropriate.  

The record does not show flexion of the knee limited to 45 degrees or extension limited to 10 degrees.  On VA examination in January 2010 the Veteran's flexion on the left was to 100 degrees and to 140 degrees on the right.  Extension was normal.  There were no additional limitations in range of motion after repetitive use.  The Veteran did not report flare-ups.  There was pain on motion.  A September 2011 VA examination showed flexion to 110 on the right with normal extension.  Flexion was decreased to 90 degrees on repetition.  The left knee flexed to 100 with normal extension.  Repetitive use decreased flexion to 85 degrees.  The record does not show flexion limited to 30 degrees or extension limited to 15 degrees.  Thus, the Board finds that a disability rating in excess of 10 percent under DC 5260 or 5261 is not warranted.  

In consideration of additional functional loss due to flare ups and repetitive use under Deluca, the examiner noted daily flare ups.  The Veteran reported functional limitations of standing up to a half-hour, walking 5 minutes, and sitting a maximum of one hour before moving around.  The examiner did not provide information as to additional functional loss during flare-ups.  However, in consideration of the above, the complete record on appeal, and additional limitations noted from repetitive use, the Board finds that the additional functional loss does not most closely approximate the next highest disability rating.

The Veteran is competent to give evidence about what she observes or experiences.  For example, the Veteran is competent to report that she experiences certain symptoms, such as pain, or stiffness.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board notes that the Veteran is also credible in regard to these statements.  However, the Veteran's belief that she is entitled to higher/separate ratings than those assigned herein is outweighed by the objective medical findings of record.  

In this case, while the Veteran may have had some problems during this period of time, the question is whether any of these problems meet the very specific criteria of a compensable evaluation.  It is important for the Veteran to understand that the fact she has a problem does not always indicate a compensable disability is warranted.  The Board assigns greater probative value to the findings of the VA examiners and treatment records that were recorded following physical examinations of the Veteran, as the Veteran has not been shown to possess the medical training necessary to evaluate the nature and severity of her knee disabilities, which are complex medical issues involving the internal workings of the body.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  As such the most probative evidence of record is against a finding of a rating in excess of 10 percent for the Veteran's bilateral degenerative arthritis of the knees.  Entitlement to higher ratings is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)

Extra-Schedular Considerations

The Board has considered whether the case should be referred for consideration of a higher rating on an extra-schedular basis.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, the assigned schedular rating is therefore adequate, and no referral is required.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the Schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extra-schedular rating to accord justice.  Id.  

With respect to the first prong of Thun, the schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disabilities.  See Thun, 22 Vet. App. at 115.

The Veteran's knee disabilities are evaluated by rating criteria that contemplate painful motion, limited motion, ankylosis, instability, and effusion.  In addition, the Veteran does not have symptoms associated with these disabilities that have been unaccounted for by the schedular ratings assigned herein.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5270-5274.

Accordingly, a comparison of the Veteran's symptoms resulting from her service-connected disabilities with the pertinent schedular criteria does not show that her service-connected knee conditions present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).  The Board acknowledges the Veteran's contentions relating to her knee conditions impact on employment, and the altered job tasks she has undergone as a result of her knee conditions.  However, as those symptoms are contemplated by the rating criteria, further extra-schedular analysis is not appropriate.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

ORDER

Entitlement to a disability rating in excess of 10 percent for right knee degenerative joint disease prior to February 25, 2014 is denied.

Entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease prior to March 5, 2013 is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


